413 F.3d 928
UNITED STATES of America, Plaintiff-Appellee,v.Aldo TARALLO, Defendant-Appellant.
No. 02-50252.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 9, 2004.
Filed August 20, 2004.
Amended June 29, 2005.

Barry Tarlow and Tarik S. Adlai, Tarlow & Berk, Los Angeles, CA, for the defendant-appellant.
Steven J. Olson, Assistant United States Attorney, Major Frauds Section, Los Angeles, CA, for the plaintiff-appellee.
Appeal from the United States District Court for the Central District of California; Audrey B. Collins, District Judge, Presiding. D.C. No. CR-00-00186-ABC.
Before: D.W. NELSON, JOHN R. GIBSON,* and GRABER, Circuit Judges.


1
ORDER AMENDING OPINION AND DENYING PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC AND AMENDED OPINION


2
The opinion filed August 20, 2004, is amended as follows:


3
On slip opinion page 11814, and published at 380 F.3d 1174, 1196 (9th Cir.2004), delete footnote 9 and add the following sentence to the conclusion at the end of the opinion: "The remainder of the sentence is REMANDED to the district court for proceedings consistent with United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc)."


4
With this amendment, the panel has voted to deny the petition for rehearing. Judge Graber has voted to deny the petition for rehearing en banc, and Judges D.W. Nelson and Gibson have so recommended.


5
The full court has been advised of the petition for rehearing en banc and no judge of the court has requested a vote on it.


6
The petition for rehearing and petition for rehearing en banc are DENIED. No further petitions for rehearing or petitions for rehearing en banc may be filed.



Notes:


*
 The Honorable John R. Gibson, Senior Circuit Judge for the United States Court of Appeals for the Eighth Circuit, sitting by designation